EXHIBIT 10.1 2 PLAN For: ZORO MINING CORP. Zoro Mining Corp. 3430 East Sunrise Drive, Suite 120, Tucson, Arizona, U.S.A., 85718 2007 Stock Incentive Plan Zoro Mining Corp. ZORO MINING CORP. 2 1. PURPOSE 1.1 The purpose of this Stock Incentive Plan of Zoro Mining Corp. (the “Company”) is to advance the interests of the Company by encouraging Eligible Participants (as herein defined) to acquire shares of the Company, thereby increasing their proprietary interest in the Company, encouraging them to remain associated with the Company and furnish them with additional incentive in their efforts on behalf of the
